Citation Nr: 1712130	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for a gunshot wound to the gluteus muscle of the left hip.

2. Entitlement to an initial increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Joseph R. Moore, Attorney at Law	


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a June 2007 rating decision of the RO, which granted service connection for PTSD and awarded a 70 percent initial rating, and partially granted the claim for an increased rating for residuals of a gunshot wound to the gluteus muscles of the left hip, assigning a 20 percent rating effective December 9, 2004.  In June 2008, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in June 2009, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in August 2009.

In August 2014, the Board remanded the Veteran's claims for additional development.  Regarding the Veteran's claim for an increased disability rating in excess of 20 percent for a gunshot wound to the gluteus muscle of the left hip, such development was undertaken, and the case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, regarding the Veteran's claim for initial increased disability rating in excess of 70 percent for PTSD, the Board finds that there has not been substantial compliance with the remand instructions, and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  Id.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial increased disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The gunshot wound to the gluteus muscle of the left hip affects Muscle Group XVII and is manifested by cardinal signs and symptoms and objective findings consistent with moderate muscle injury.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 20 percent for the gunshot wound to the gluteus muscle of the left hip, muscle group XVII. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.56, 4.68, 4.73, Diagnostic Code 7804-5317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a June 2006 letter.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issue decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service and post-treatment (VA and private) treatment records into his claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in May 2007, December 2012, and a September 2014 addendum opinion.  These opinions involved a thorough review of the claims file, and the opinions were supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

As stated above, this matter was previously remanded in August 2014.  The Board finds there has been substantial compliance with its August 2014 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand). 

Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected gunshot wound to the gluteus muscle of the left hip is rated under Diagnostic Code 7804-5317.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. The Veteran's gunshot wound to the gluteus muscle of the left hip is currently assigned a 20 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5317.

Muscle injuries are evaluated under Diagnostic Codes set forth in 38 C.F.R. § 4.73.  The Veteran's injury implicates Muscle Group XVII, composed of pelvic girdle group 2; (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.  These muscles control extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with XIV in postural support of the body steadying the pelvis upon the head of the femur and condyles of femur on tibia.  Id. 

Under Diagnostic Code 5317, a 20 percent rating is assigned for moderate muscle damage; a 40 percent rating is assigned for moderately severe muscle damage; and a 50 percent rating is assigned for severe muscle damage.  Id.

Under 38 C.F.R. § 4.56 (d), ratings for muscle injuries are classified as slight, moderate, moderately severe, or severe, depending on the type of injury sustained, the history and complaints, and objective clinical findings.  For the purposes of evaluating muscle injury, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c) (2016).

A "moderate" muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56 (d)(2).

A "moderately severe" disability under this diagnostic code is characterized by a through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound; record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c); and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A "severe" disability under this diagnostic code is characterized by a through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history and complaint characteristic of severe muscle injury includes service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound; record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristics of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track. Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56 (d)(4).

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

The Board has also considered whether a separate rating is available for any scars related to the Veteran's service-connected disability during any period of the appeal.  The Board notes amendments were made to the rating criteria for skin, effective October 23, 2008.  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria, a compensable rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

Under those rating criteria, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2008).  A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For historical purposes, the Veteran was originally granted service connection in an October 1971 rating decision.  A 10 percent disability rating was assigned under Diagnostic Code 7804, by analogy to a tender scar.  In December 2004, VA received a claim from the Veteran seeking a higher disability rating because he had "problems sitting which develops into cramps."  Beginning in June 2007, the RO rated the Veteran's residual gunshot wound to the gluteus muscles of the left hip under Diagnostic Code 5317 and 38 C.F.R. § 4.73.  A June 2007 rating decision granted an increased disability rating to 20 percent based on mild loss of muscle tissue with retained metallic fragments in the muscle, effective December 2004.  A timely notice of disagreement was received from the Veteran in June 2008.  Again, the Veteran stated, "my hips (gunshot wound gluteus muscles) bother me when I have to sit in the truck seat for long hours.  I get cramps down my left leg and usually have to stop for short breaks and walk around and also take some pain killers (Ibuprofen) usually."  A June 2009 rating decision continued the evaluation of residuals of a gunshot wound to the left hip as 20 percent disabling.  The Veteran appealed the assigned rating to the Board in August 2009.

Turning to the evidence of record, the Veteran underwent a VA examination in May 2007 where he stated that sometimes when he sits on his left buttocks area for 45 minutes, he would notice his left leg falls asleep.  He stated he has pain in his left buttocks area all the time and described the pain as a 2 or 3 on a scale of 10.  He stated it was a dull ache localized in the area.  The pain was worse when he sits down, especially if he has a wallet in his left pocket, when the pain was a 4 out of 10, still localized on the buttocks.  He stated he has to hold on to his leg when he gets up as it falls asleep.  He stated he was working in the steel mills for 33 years and was standing most of the time when he did not feel pain much but now he drives a truck and is sitting and noticed the pain more.  He felt his symptoms have not changed.

The VA examiner noted there were no periods of flare-up of residuals of muscle injury.  An x-ray showed a bullet in his left buttocks with no bone injury, nerve, or vessel injury noted according to the records.  Despite the Veteran's pain, there were no difficulties with the Veteran's range of motion in the left hip.  A physical examination revealed an entry and exit wound scar.  He had a scar about 2.5 cm from midline upper part of the left buttocks extending laterally for about 12 cm.  It was .5 cm wide, slightly tender, adherent to subcutaneous tissue, and slightly pigmented.  The VA examiner stated that the bullet likely penetrated the gluteus maximus and medius.  There was no tendon damage, and the Veteran had full sensation to touch and pain.  The Veteran was able to walk on his toes and heels and was able to squat and get up from his chair without difficulty.  The Trendelenburg sign was negative, and his gait was within normal limits.  There was no muscle herniation noted.  The left hip muscle function was within normal range with comfort, endurance, and strength to accomplish activities of daily living.  The VA examiner determined the Veteran's gunshot wound to the left buttocks likely penetrated the gluteus maximus and medius muscles. 

In December 2012, the Veteran underwent another VA examination where a history of a penetrating muscle injury, such as a gunshot or shell fragment wound, was noted.  The location of the injury was on muscle group XVII, left side.  The VA examiner determined there was no evidence of severe damage to the muscle group XVII, such that he is unable to rise from a seated and stooped position or to maintain postural stability without assistance of any type.  The examiner noted that the Veteran's injury led to mild loss of muscle substance; however, there was no evidence of muscle atrophy or other cardinal signs or symptoms of muscle disbility.  No palpation of loss of deep fascia, normal firm resistance of muscles compared with the sound (right) side, or soft flabby muscles in the wound area were noted.  X-ray evidence of retained shell fragments was noted.  The Veteran's muscle injuries did not impact his ability to work, as the VA examiner noted that the Veteran most recently worked for the state of Illinois's highway maintenance for ten years and retired in June 2011.  He currently maintained his property which involved lawn mowing and snow removal.  The Veteran had no gait impairment, and the VA examiner opined that his wound residuals did not preclude work compatible with his work and educational experience.  The Veteran's scar of the left buttocks, a residual of the shrapnel wound, was not painful, adherent, or unstable and did not impact his ability to work.  The scar on the left buttocks was linear and measured at 17 cm.  

In August 2014, the Board noted the discrepancy between the May 2007 VA examiner's determination that there was an entry and exit wound measuring at "2.5 cm from midline upper part of [left] buttock extending laterally for about 12 cm it is 0.5 cm wide slightly tender adherent to subcutaneous tissue slightly pigmented" and the opinion that the bullet likely penetrated the gluteus maximus and medius, versus the December 2012 examiner's determination that there was only one non-painful, non-adherent, linear scar measuring approximately 17 cm.

As such, the Board determined that clarification on the description of any residual scarring associated with the Veteran's disability was needed.  Accordingly, the Board instructed the AOJ to forward the claims file to the VA examiner who evaluated the Veteran in December 2012 to complete an addendum opinion.  

Therefore, in September 2014, an addendum opinion was submitted from the December 2012 VA examiner, who determined that upon review of the evidence of record, both the 2007 muscle examination and 2012 scar examination attempted to describe the "one and only oblique scar that resulted from the wound to the left muscle group XVII. The 2012 description closely corresponds to the scar description rendered in the [V]eteran's initial [1971 VA examination].  With out doubt the 2012 scar [examination] is an accurate description of the scar resulting from the left muscle group XVII wound." 

Based on the foregoing, the Board concludes that a rating in excess of 20 percent is not warranted for the gunshot wound to the gluteus muscle of the left hip under any diagnostic code.  In this regard, the evidence does not support moderately severe or severe muscle involvement, as the VA examinations of record and VA treatment of record do not indicate palpation of loss of deep fascia, normal firm resistance of muscles compared with the sound (right) side, or soft flabby muscles in the wound area.  Some loss of muscle substance was noted, but there is no indication it rose to the level of moderately severe or severe disability.  Rather, the December 2012 VA examiner specifically characterized the muscle loss as "mild."  The Veteran maintained a normal gait, and the left hip muscle function was within normal range.  There were no fascial defects or evidence of fascial defects associated with any muscle injuries.  There was no finding of impairment of coordination or uncertainty of movement.  

In addition, the higher 40 percent rating contemplates consistent complaint of these symptoms, along with evidence of an inability to keep up with work requirements, if present.  In this case, considering the Veteran's reported symptoms, there are no additional cardinal signs or symptoms reported.  Moreover, there is no indication of an inability to keep up with work requirements.  The VA examiners specifically noted that the Veteran had worked for more than 40 years following service and that his muscle disability had not had any significant effect on his employment.  This does not indicate a moderately severe or severe disability of muscle group XVII.

Overall, in the absence of consistent complaints of the cardinal signs and symptoms beyond loss of muscle substance, and absent evidence of loss of deep fascia, loss of power, normal firm resistance of muscles compared with the sound (right) side, or soft flabby muscles in the wound area, the Board finds that the evidence does not more nearly approximately moderately-severe muscle injury to warrant a higher rating under Diagnostic Codes 5317 for the involved muscle group.  38 C.F.R. § 4.73.

Furthermore, residual scarring of the gunshot wound to the gluteus muscle of the left hip was present on examination.  As stated above, the September 2014 VA examiner clarified that the Veteran's scar was linear and measured at 17 cm.

However, here, the Veteran's scar does not meet a compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scar does not meet the criteria for Diagnostic Code 7801 as there is no indication the scar was deep or caused limitation of motion.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown. Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable, rendering Diagnostic Code 7803 inapplicable.  Although the May 2007 examiner found the Veteran's scar to be "slightly tender," the December 2012 VA examiner noted no pain or tenderness to palpation on examination of the scar.  Thus, Diagnostic Code 7804 is inapplicable.  Lastly, no limitation of function of affected part due to a scar has been shown; thus, a rating pursuant to Diagnostic Code 7805 is not warranted.  Therefore, a separate rating is not warranted for residual scarring of the gunshot wound to the gluteus muscle of the left hip.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

In sum, the Board finds that the Veteran's current residuals of gunshot wound to the gluteus muscle of the left hip are consistent with a 20 percent rating under Diagnostic Code 5317 for muscle moderate injury.  Indeed, the evidence shows a consistent complaint of one of the cardinal signs or symptoms of muscle injury, some loss of muscle substance.  However, this does not rise to the level of moderately severe or severe disability of the muscle group XVII.  38 C.F.R. § 4.56 (d)(2).  There is also no indication the Veteran's residual scarring of the gunshot wound to the gluteus muscle of the left hip should be afforded a separate rating.  The preponderance of the evidence is against the assignment of higher or separate compensable ratings at any point during the period on appeal.

III. Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§4.20, 4.27 (2016).  Because the ratings are averages, however, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture involving the muscle group injury on appeal is not so unusual or exceptional in nature as to render the currently assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected gunshot wound to the gluteus muscle of the left hip is evaluated under the schedules for rating muscle injuries, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.73.  When comparing the subjective and objective disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms of pain and scarring are more than adequately contemplated by the disability rating  assigned during the appellate period.  The Board finds it highly probative that the rating criteria contemplates current level of disability as shown by the evidence.  Thus, the currently assigned schedular evaluations are adequate, and no referral is required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66  (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Entitlement to an increased disability rating in excess of 20 percent for a gunshot wound to the gluteus muscle of the left hip is denied. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.   

According to the August 2014 remand, the Board noted that in November 2012, the Veteran submitted VA Form 21-4142 (Authorization and Consent to Release Information) for additional private records from his psychologist, Dr. M.L. from the Fox River Center.  The record indicates that another release for these records completed by the Veteran was received by the VA in September 2014.  This release indicates the Veteran started treatment with Dr. M.L. in December 2011.  The Board finds that the only record received by the VA pertaining to Dr. M.L. was an appointment reminder, dated November 30, 2011.  Actual treatment records from Dr. M.L. have not been associated with the record.  There is also no documentation of any attempts to procure these records.

As these treatment records are still absent from the claims file and as the Veteran has stated he received treatment from Dr. M.L., the Board finds that another attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all reasonable efforts to obtain all treatment records from Dr. M.L. from the Fox River Center.  All attempts to procure records should be documented in the file, and the Veteran and his representative should be notified of any unsuccessful efforts in this regard.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


